In an action to set aside a settlement of a prior action, and to restore the status quo ante, order vacating and modifying several of the items in the notice of examination, affirmed, insofar as an appeal is taken, with $10 costs and disbursements. There is no showing that the order was not made in the exercise of sound discretion. The examination, to the extent that it is allowed by the order appealed from, shall proceed on five days’ notice. Johnston, Acting P. J., Adel, Sneed, Wenzel and MacCrate, JJ., concur.